Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Net Loss of $17.4 million in the Third Quarter TORONTO, Nov. 5 /CNW/ - Kingsway Financial Services Inc. (TSX: KFS, NYSE: KFS) today announced its financial results for the third quarter and nine months ended September 30, 2008. The Company reported a net loss of $17.4 million or $0.32 per share diluted, primarily reflecting disappointing underwriting results and net realized losses, including the write-down of investments, which were partially offset by the gain on the sale of York Fire and Casualty Insurance Company (York Fire). Operating losses resulted from a combination of factors, including net unfavourable reserve development from terminated programs at Lincoln General and a significant drop in trucking premiums on both sides of the border. York Fire, a Canadian subsidiary which was sold at quarter end, is accounted for as discontinued operations. As a result of this reclassification, certain comparative figures have been updated to conform to current period's financial statement presentation to reflect the effect of discontinued operations. All amounts are in U.S. dollars unless indicated otherwise. Investment income decreased 8% to $33.1 million in the quarter, compared with a year ago, primarily due to lower short-term yields in Canada and the U.S. and a reduction in the size of the portfolio as a result of the sale of investments to repay the Company's bank debt in the quarter. The cost-based yield on the fixed income portfolio decreased to 4.4% from 4.8% for the same quarter of last year. Sales from the securities portfolio and a $22.9 million write-down of fixed income and equity investments that are considered to be other than temporarily impaired resulted in a net realized loss of $29.6 million ($0.53 per share) compared with a gain of $4.2 million ($0.07 per share) in Q3 2007. The Company reported an operating loss from continuing operations of $17.5 million or $0.32 per share diluted, which compares with operating earnings in Q3 2007, on a pro forma basis excluding York Fire, of $16.0 million or $0.29 diluted per share. Gross premiums written from continuing operations decreased 26% to $354.5 million, primarily as a result of the impact of soft trucking markets and the termination of non-core and unprofitable business at Lincoln General, the Company's largest subsidiary.
